       Case 1:09-cr-00581-WHP Document 1014 Filed 02/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
 UNITED STATES OF AMERICA,                       :
                                                 :
               -against-                         :
                                                 :          09cr581
 PAUL M. DAUGERDAS,                              :
                                                 :          SCHEDULING ORDER
                       Defendant.                :

                                                 :
 ELEANOR DAUGERDAS, PMD                          :
 INVESTMENTS LLC, and WBLG                       :
 WALWORTH LLC,                                   :
                                                 :
                      Petitioners.               :
                                                 :

WILLIAM H. PAULEY III, Senior United States District Judge:

              On February 10, 2020, this Court conducted a telephonic status conference with

the Government and counsel for petitioners Eleanor Daugerdas, PMD Investments LLC, and

WBLG Walworth LLC. As discussed on the record, this Court fixes the following schedule on

consent:

   (1) The parties shall serve initial requests for document production by March 25, 2020;

   (2) The parties shall serve interrogatories by March 25, 2020;

   (3) The parties shall complete all depositions by May 29, 2020; and

   (4) The parties shall appear for a status conference on June 9, 2020 at 11:00 a.m.

Dated: February 11, 2020
       New York, New York
